Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of circumstances, including the conduct of defendant and his codefendant, and defendant’s proximity to the sale, establish that defendant intentionally aided in the transaction rather than merely advising the undercover officer where drugs could be purchased. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.